UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22700 Exchange Traded Concepts Trust II (Exact name of registrant as specified in charter) 2545 South Kelly Avenue, Suite C, Edmond, Oklahoma (Address of principal executive offices) (Zip code) Citi Fund Services Ohio, Inc., 3435 Stelzer Road, Columbus, OH43219-8000 (Name and address of agent for service) Registrant’s telephone number, including area code: (405) – 778-8377 Date of fiscal year end: April 30 Date of reporting period: October 31, 2013 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST II Horizons S&P 500® Covered Call ETF Semi-Annual Report October 31, 2013 (Unaudited) Exchange Traded Concepts Trust II TABLE OF CONTENTS October 31, 2013 (Unaudited) Schedule of Portfolio Investments 1 Schedule of Written Call Options 7 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 20 Disclosure of Fund Expenses 27 Other Information 28 Board of Trustees Approval of the Investment Management Agreement 29 Before investing you should carefully consider the Funds’ investment objectives, risks, charges and expenses. This and other information is available in the Funds’ prospectus, a copy of which may be obtained by visiting the Funds’ website at www.HorizonsETFs.com/USA. Please read the prospectus carefully before you invest. There are risks involved with investing, including possible loss of principal, and there is no guarantee the Funds will achieve their investment objectives. The Funds are non-diversified and may invest a greater portion of their assets in securities of a small number of issuers, which may have an adverse effect on Fund performance. Concentration in a particular industry or sector will subject the Funds to loss due to adverse occurrences that may affect that industry or sector. Individual shares of the Funds may be purchased or sold in the secondary market throughout the regular trading day on the NYSE Arca through a brokerage account. However, shares are not individually redeemable directly from the Funds.Each Fund issues and redeems shares on a continuous basis, at NAV, only in blocks of at least 50,000 shares (“Creation Units”), principally in-kind for securities included in the relevant Index. Distributor: Foreside Fund Services, LLC i Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS October 31, 2013 (Unaudited) Security Description Shares Value ($) COMMON STOCKS (99.8%) Consumer Discretionary (12.5%) Abercrombie & Fitch Co., Class A Amazon.com, Inc. * AutoNation, Inc. * 88 AutoZone, Inc. * 48 Bed Bath & Beyond, Inc. * Best Buy Co., Inc. BorgWarner, Inc. Cablevision Systems Corp., Class A Carnival Corp. CBS Corp., Class B Chipotle Mexican Grill * 42 Coach, Inc. Coca-Cola Enterprises, Inc. Comcast Corp., Class A D.R. Horton, Inc. Darden Restaurants, Inc. Delphi Automotive PLC DIRECTV * Discovery Communications, Inc., Class A * Dollar General Corp. * Dollar Tree, Inc. * Expedia, Inc. Family Dollar Stores, Inc. Ford Motor Co. Fossil Group, Inc. * 70 Gamestop Corp. Gannett Co., Inc. Gap, Inc. Garmin, Ltd. General Motors Co. * Genuine Parts Co. Goodyear Tire & Rubber Co. H&R Block, Inc. Harley-Davidson, Inc. Harman International Industries, Inc. 94 Hasbro, Inc. International Game Technology J.C. Penney Co., Inc. * Johnson Controls, Inc. Kohl's Corp. L Brands, Inc. Leggett & Platt, Inc. Lennar Corp. Lowe's Cos., Inc. Macy's, Inc. Marriott International, Inc., Class A Mattel, Inc. Security Description Shares Value ($) COMMON STOCKS, Continued Consumer Discretionary, continued McDonald's Corp. McGraw-Hill Cos., Inc. Netflix.com, Inc. * 81 Newell Rubbermaid, Inc. News Corp., Class A * Nike, Inc., Class B Nordstrom, Inc. Omnicom Group, Inc. O'Reilly Automotive, Inc. * PetSmart, Inc. Polo Ralph Lauren Corp. 84 Priceline.com, Inc. * 71 Pulte Group, Inc. PVH Corp. Ross Stores, Inc. Scripps Networks Interactive, Inc. Staples, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Target Corp. The Home Depot, Inc. The Interpublic Group of Cos., Inc. The Walt Disney Co. The Washington Post Co., Class B 6 Time Warner Cable, Class A Time Warner, Inc. TJX Cos., Inc. TripAdvisor, Inc. * Twenty-First Century Fox, Inc. Urban Outfitters, Inc. * VF Corp. Viacom, Inc., Class B Whirlpool Corp. Wyndham Worldwide Corp. Wynn Resorts, Ltd. Yum! Brands, Inc. 41,722 2,714,272 Consumer Staples (10.1%) Altria Group, Inc. Archer-Daniels-Midland Co. Avon Products, Inc. Brown-Forman Corp., Class B Campbell Soup Co. Clorox Co. Coca-Cola Co. Colgate-Palmolive Co. ConAgra Foods, Inc. See Notes to Financial Statements. 1 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2013 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Consumer Staples, continued Constellation Brands, Inc. * Costco Wholesale Corp. CVS Caremark Corp. Dr. Pepper Snapple Group, Inc. Estee Lauder Cos., Class A General Mills, Inc. Hormel Foods Corp. Kellogg Co. Kimberly-Clark Corp. Kraft Foods Group, Inc. Kroger Co. Lorillard, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Molson Coors Brewing Co. Mondelez International, Inc. Monster Beverage Corp. * PepsiCo, Inc. Philip Morris International Procter & Gamble Co. Reynolds American, Inc. Safeway, Inc. Sysco Corp. The Hershey Co. The J.M. Smucker Co. Tyson Foods, Inc., Class A Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. 32,512 2,177,172 Energy (10.4%) Anadarko Petroleum Corp. Apache Corp. Baker Hughes, Inc. Cabot Oil & Gas Corp. Cameron International Corp. * Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc. * Devon Energy Corp. Diamond Offshore Drilling, Inc. 96 Ensco PLC, Class A EOG Resources, Inc. Exxon Mobil Corp. FMC Technologies, Inc. * Halliburton Co. Security Description Shares Value ($) COMMON STOCKS, Continued Energy, continued Helmerich & Payne, Inc. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Nabors Industries, Ltd. National-Oilwell Varco, Inc. Newfield Exploration Co. * Noble Corp. Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Rowan Cos. PLC * Schlumberger, Ltd. Southwestern Energy Co. * Spectra Energy Corp. Tesoro Corp. Transocean, Ltd. Valero Energy Corp. Williams Cos., Inc. WPX Energy, Inc. * 6,133 2,259,495 Financials (15.7%) ACE, Ltd. AFLAC, Inc. Allstate Corp. American Express Co. American International Group, Inc. Ameriprise Financial, Inc. AON PLC Apartment Investment & Management Co., Class A Assurant, Inc. AvalonBay Communities, Inc. Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Berkshire Hathaway, Inc., Class B * BlackRock, Inc., Class A Boston Properties, Inc. Capital One Financial Corp. CBRE Group, Inc., Class A * Chubb Corp. See Notes to Financial Statements. 2 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2013 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Financials, continued Cincinnati Financial Corp. Citigroup, Inc. CME Group, Inc. Comerica, Inc. D&B Corp. 53 Discover Financial Services, Inc. E*Trade Financial Corp. * Equity Residential (REIT) Fifth Third BanCorp Franklin Resources, Inc. Genworth Financial, Inc., Class A * Goldman Sachs Group, Inc. Hartford Financial Services Group, Inc. HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Hudson City BanCorp, Inc. Huntington Bancshares, Inc. IntercontinentalExchange, Inc. * Invesco, Ltd. JPMorgan Chase & Co. KeyCorp Kimco Realty Corp. Legg Mason, Inc. Leucadia National Corp. Lincoln National Corp. Loews Corp. M & T Bank Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Moody's Corp. Morgan Stanley Northern Trust Corp. NYSE Euronext People's United Financial, Inc. Plum Creek Timber Co., Inc. PNC Financial Services Group Principal Financial Group, Inc. Progressive Corp. Prologis, Inc. Prudential Financial, Inc. Public Storage Regions Financial Corp. Robert Half International, Inc. Simon Property Group, Inc. SLM Corp. State Street Corp. Security Description Shares Value ($) COMMON STOCKS, Continued Financials, continued SunTrust Banks, Inc. T. Rowe Price Group, Inc. The Charles Schwab Corp. The Macerich Co. The NASDAQ OMX Group, Inc. Torchmark Corp. Travelers Cos., Inc. U.S. BanCorp Unum Group Ventas, Inc. Vornado Realty Trust Wells Fargo & Co. Weyerhaeuser Co. XL Group PLC Zions BanCorp. 7,234 3,414,995 Health Care (13.1%) Abbott Laboratories Abbvie, Inc. Actavis, Inc. PLC * Aetna, Inc. Agilent Technologies, Inc. Alexion Pharmaceuticals, Inc. * Allergan, Inc. AmerisourceBergen Corp. Amgen, Inc. Baxter International, Inc. Beam, Inc. Becton Dickinson & Co. Biogen Idec, Inc. * Boston Scientific Corp. * Bristol-Myers Squibb Co. C.R. Bard, Inc. Cardinal Health, Inc. Carefusion Corp. * Celgene Corp. * Cerner Corp. * CIGNA Corp. Covidien PLC DaVita Healthcare Partners, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Eli Lilly & Co. Express Scripts Holding, Inc. * Forest Laboratories, Inc. * Gilead Sciences, Inc. * Hospira, Inc. * Humana, Inc. See Notes to Financial Statements. 3 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2013 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Health Care, continued Intuitive Surgical, Inc. * 55 Johnson & Johnson Laboratory Corp. of America Holdings * Life Technologies Corp. * McKesson Corp. Medtronic, Inc. Merck & Co., Inc. Mylan Laboratories, Inc. * Patterson Cos., Inc. PerkinElmer, Inc. Perrigo Co. Pfizer, Inc. Quest Diagnostics, Inc. Regeneron Pharmaceuticals, Inc. * St. Jude Medical, Inc. Stryker Corp. Tenet Healthcare Corp. * Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Varian Medical Systems, Inc. * Vertex Pharmaceuticals, Inc. * Waters Corp. * WellPoint, Inc. Zimmer Holdings, Inc. Zoetis, Inc. 21,909 2,827,619 Industrials (10.9%) 3M Co. AMETEK, Inc. Avery Dennison Corp. C.H. Robinson Worldwide, Inc. CarMax, Inc. * Caterpillar, Inc. Cintas Corp. CSX Corp. Cummins, Inc. Danaher Corp. Deere & Co. Delta Air Lines, Inc. Dover Corp. Eaton Corp. PLC Emerson Electric Co. Equifax, Inc. Expeditors International of Washington, Inc. Fastenal Co. FedEx Corp. Security Description Shares Value ($) COMMON STOCKS, Continued Industrials, continued Flowserve Corp. Fluor Corp. General Dynamics Corp. General Electric Co. Honeywell International, Inc. Illinois Tool Works, Inc. Ingersoll-Rand PLC Iron Mountain, Inc. Jacobs Engineering Group, Inc. * Joy Global, Inc. Kansas City Southern Industries, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Masco Corp. Nielsen Holdings NV Norfolk Southern Corp. Northrop Grumman Corp. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Pentair, Ltd. Pitney Bowes, Inc. Precision Castparts Corp. Quanta Services, Inc. * Raytheon Co. Republic Services, Inc., Class A Rockwell Automation, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Ryder System, Inc. 72 Snap-on, Inc. 81 Southwest Airlines Co. Stanley Black & Decker, Inc. Stericycle, Inc. * Textron, Inc. The ADT Corp. The Boeing Co. Tiffany & Co. Tyco International, Ltd. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. W.W. Grainger, Inc. 85 Waste Management, Inc. Xylem, Inc. 8,832 2,350,609 See Notes to Financial Statements. 4 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2013 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Information Technology (17.7%) Accenture PLC Adobe Systems, Inc. * Akamai Technologies, Inc. * Altera Corp. Amphenol Corp., Class A Analog Devices, Inc. Apple, Inc. Applied Materials, Inc. Autodesk, Inc. * Automatic Data Processing, Inc. Broadcom Corp., Class A CA, Inc. Cisco Systems, Inc. Citrix Systems, Inc. * Cognizant Technology Solutions Corp. * Computer Sciences Corp. Corning, Inc. eBay, Inc. * Electronic Arts, Inc. * EMC Corp. F5 Networks, Inc. * Fidelity National Information Services, Inc. First Solar, Inc. * 95 Fiserv, Inc. * FLIR Systems, Inc. Google, Inc., Class A * Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Intuit, Inc. Jabil Circuit, Inc. JDS Uniphase Corp. * Juniper Networks, Inc. * KLA-Tencor Corp. Lam Research Corp. * Linear Technology Corp. LSI Logic Corp. Mastercard, Inc., Class A Microchip Technology, Inc. Micron Technology, Inc. * Microsoft Corp. Molex, Inc. Motorola Solutions, Inc. NetApp, Inc. Security Description Shares Value ($) COMMON STOCKS, Continued Information Technology, continued NVIDIA Corp. Oracle Corp. Paychex, Inc. Qualcomm, Inc. Red Hat, Inc. * Salesforce.com, Inc. * SanDisk Corp. Seagate Technology PLC Symantec Corp. TE Connectivity, Ltd. Teradata Corp. * Teradyne, Inc. * Texas Instruments, Inc. Total System Services, Inc. VeriSign, Inc. * Visa, Inc., Class A Western Digital Corp. Western Union Co. Xerox Corp. Xilinx, Inc. Yahoo!, Inc. * 43,270 3,842,180 Materials (3.5%) Air Products & Chemicals, Inc. Airgas, Inc. 91 Alcoa, Inc. Allegheny Technologies, Inc. Ball Corp. Bemis Co., Inc. CF Industries Holdings, Inc. 78 Cliffs Natural Resources, Inc. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. Freeport-McMoRan Copper & Gold, Inc., Class B International Flavors & Fragrances, Inc. International Paper Co. Lyondellbasell Industries NV, Class A MeadWestvaco Corp. Monsanto Co. Newmont Mining Corp. Nucor Corp. Owens-Illinois, Inc. * PPG Industries, Inc. Praxair, Inc. See Notes to Financial Statements. 5 Horizons S&P 500® Covered Call ETF SCHEDULE OF PORTFOLIO INVESTMENTS (Continued) October 31, 2013 (Unaudited) Security Description Shares Value ($) COMMON STOCKS, Continued Materials, continued Sealed Air Corp. Sherwin-Williams Co. Sigma-Aldrich Corp. The Dow Chemical Co. The Mosaic Co. U.S. Steel Corp. Vulcan Materials Co. 9,639 751,626 Telecommunication Services (2.7%) American Tower Corp. AT&T, Inc. CenturyLink, Inc. Crown Castle International Corp. * Frontier Communications Corp. Verizon Communications, Inc. Windstream Holdings, Inc. 7,020 581,830 Utilities (3.2%) AES Corp. AGL Resources, Inc. Ameren Corp. American Electric Power Co., Inc. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Duke Energy Corp. Edison International Entergy Corp. Equities Corp. Exelon Corp. FirstEnergy Corp. Integrys Energy Group, Inc. NextEra Energy, Inc. NiSource, Inc. Northeast Utilities NRG Energy, Inc. ONEOK, Inc. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy Southern Co. TECO Energy, Inc. Security Description Shares Value ($) COMMON STOCKS, Continued Utilities, continued Wisconsin Energy Corp. Xcel Energy, Inc. 19,856 695,017 TOTAL COMMON STOCKS (Cost $20,229,368) 21,614,815 TOTAL INVESTMENTS (Cost $20,229,368) — 99.8% Other Net Assets (Liabilities): Written Call Options — (0.9)% ) Other Net Assets — 1.1% 229,973 Total Other Net Assets (Liabilities) — 0.2% 27,175 NET ASSETS — 100.0% $
